DETAILED ACTION
This Office Action is in response to the Remarks and Amendments filed on 01 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim(s) 1 and 7 is/are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of: a first phosphor having an emission peak at 450-470 nm, the first phosphor being (Sr,Br)10(P04)6Cl2:Eu; a second phosphor having an emission peak at 510- 550 nm, the second phosphor being SiAlON:EU; a third phosphor having an emission peak at 550-590 nm, the third phosphor being (Ba Sr)Si2(O,Cl)2N2:Eu; a fourth phosphor having an emission peak at 630- 660 nm, the fourth phosphor being CaAlSi(ON)2:Eu; and a fifth phosphor having an emission peak at 660-730 nm, the fifth phosphor being CaAlSiN2:Eu, wherein a weight ratio of the first phosphor, the second phosphor, the third phosphor, the fourth phosphor and the fifth phosphor is 12.3 : 1.0 : 1.0 : 5.0 : 0.3, which results in specific color temperatures and color rendering indices. Specifically, the aforementioned limitations appear to be material to the inventive concept of the application at hand to have an ultra-high color rendering white light-emitting device satisfying Ra that is equal to or higher than 98 and less than 100 and having a smooth emission spectrum distribution over the whole range of visible light and different color temperatures by optimally controlling the emission spectrum by a combination of many types of phosphor materials that make up white light, and a lighting device containing the same.
The claims of the application at hand that depend from allowable claims are allowable because they respectively depend, directly or indirectly, from the allowable claims of the application at hand. Therefore, the dependent claims in question incorporate the allowable limitations of the claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882.  The examiner can normally be reached on M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812